Citation Nr: 0312140	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to September 4, 1997, 
for a grant of total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota, which 
granted entitlement to TDIU effective September 4, 1997.  The 
Board upheld the determination as to the assigned effective 
date by a decision issued in July 2000.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court).  Following a Joint Motion for Remand 
submitted by the parties, the Court granted that motion in 
October 2000 and vacated the Board's July 2000 decision.  The 
Board readjudicated the claim, issuing a June 2001 decision 
which again denied entitlement to TDIU prior to September 4, 
1997.  The veteran again appealed to the Court.  By a 
Memorandum Decision issued in October 2002, the Court 
affirmed the June 2001 decision of the Board in part and 
vacated and remanded that decision in part.  The portion of 
the decision which was remanded by the Court is before the 
Board again for appellate review.


REMAND

The Court stated, in its October 2002 Memorandum decision, 
that this claim remained open and pending at the time of 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Court has directed VA to provide the veteran with notice 
under the VCAA as to the evidence required to substantiate 
his claim, and which evidence the veteran would be 
responsible to provide and which evidence VA would seek to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In particular, the Court has stated that VA must consider the 
veteran's argument that his August 16, 1995 statement was an 
informal claim for a TDIU rating, or, alternatively, that the 
report of a VA examination conducted in October 1995 was an 
informal claim for a TDIU rating.  The Court has directed 
that VA consider whether the veteran met the schedular 
criteria for an award of TDIU, based on consideration of all 
service-connected disabilities, not limited to PTSD, prior to 
September 4, 1997, if a formal or informal claim for TDIU was 
pending prior to that date, and, further, if a formal or 
informal claim for TDIU was pending prior to September 4, 
1997, to consider medical evidence as to whether the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of all service-connected disabilities, 
again, not limiting such consideration to impairment due to 
PTSD.  

In light of the recent holding of Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003), the Board is 
of the opinion that it cannot provide the appropriate notice 
and conduct the development required by the Court.  Remand 
for appropriate notice to the veteran and VA assistance in 
development of the evidence is required.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO must advise the veteran of the 
provisions of the VCAA, and the 
regulations implementing those 
provisions.  In particular, the RO must 
advise the veteran of the evidence 
required to substantiate his claim that a 
formal or informal claim for an award of 
TDIU was pending and open prior to 
September 4, 1997, and must advise the 
veteran of the evidence required to 
substantiate a claim that the veteran was 
unable to secure or follow a 
substantially gainful occupation as a 
result of all service-connected 
disabilities prior to September 4, 1997, 
as well as which evidence the veteran is 
responsible to provide and which evidence 
VA will seek to provide.

2.  The RO should, after providing such 
notification, affording the veteran the 
opportunity to submit or identify 
evidence, and after conducting any 
development necessary, based on the 
veteran's response and arguments, 
determine whether a claim, formal or 
informal, for TDIU benefits, had been 
submitted prior to September 4, 1997.

3.  If a claim for TDIU benefits was open 
and pending before VA prior to September 
4, 1997, the RO should adjudicate the 
TDIU claim, after conducting all 
necessary development and affording the 
veteran appropriate notice and 
opportunity to identify evidence and 
present argument.

4.  If any benefit sought on appeal by 
the veteran continues to be denied, he 
and his representative must be furnished 
a supplemental statement of the case, 
with reference and citation to all laws 
and regulations, including regulations 
governing determinations as to whether a 
claim has been submitted and types of 
claims, and given an opportunity to 
respond, before the case is returned to 
the Board for further appellate 
consideration.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


